MEMORANDUM**
Michael Patrick Keane appeals summary judgment for defendants in his 42 *847U.S.C. § 1983 action relating to a temporary protection order against him obtained by Keane’s former wife. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Harvey v. Waldron, 210 F.3d 1008, 1013 (9th Cir.2000), and we vacate and remand for consideration in light of Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). See Harney, 210 F.3d at 1014.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *847courts of this circuit except as provided by Ninth Circuit Rule 36-3.